United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
O’Fallon, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2331
Issued: March 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 25, 2008 appellant filed a timely appeal of a May 29, 2008 merit decision of
an Office of Workers’ Compensation Programs’ hearing representative who affirmed a
November 24, 2007 decision denying continuation of pay from December 7 through 17, 2006.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established entitlement to continuation of pay from
December 7 through 17, 2006.
FACTUAL HISTORY
On December 5, 2006 appellant, then a 48-year-old letter carrier, filed a traumatic injury
claim alleging that she sustained injuries to her neck and back on that date when she slipped on
ice and fell while in the performance of her federal duties. On January 15, 2007 the Office
accepted her claim for strain of the back, lumbar and thoracic region and sprain of the neck.

Appellant stopped work on the date of injury and returned to limited duty on December 18, 2006.
She requested continuation of pay for the time that she missed work.
Appellant sought medical treatment from Dr. Ronald Pearson, Board-certified in
emergency and occupational medicine. In a December 5, 2006 report, Dr. Pearson noted that
appellant slipped and fell on ice and was experiencing neck and back pain. He advised that
appellant was ambulating slowly and rather stiffly and was guarded in her spontaneous
movements. X-rays of the thoracic and lumbar spine showed mild degenerative changes and a
marked scoliosis. No evidence of acute fracture or vertebral body subluxation was seen.
Dr. Pearson diagnosed acute cervical strain and thoracolumbar strain. Appellant was to follow
up in 48 hours and, if no improvement was demonstrated, a course of physical therapy would be
offered. In a December 5, 2006 duty status report, Form CA-17, Dr. Pearson indicated that
appellant was unable to perform light duty. The CA-17 form indicated “limited duty is available
and will be provided within your recommendations.”
On December 7, 2006 Dr. Pearson advised that there was no improvement and that
appellant’s back pain seemed somewhat worse. He indicated that she was tolerating her
medication satisfactorily. Appellant reported that driving to the appointment caused her marked
pain from sitting in her car. Mild spasm in the cervical spine was noted along with a reduction in
range of motion by approximately 25 percent. Tenderness was noted in the thoracic and lumbar
regions with active range of motion severely restricted in all planes, especially with flexion and
extension. Dr. Pearson opined that appellant was unable to perform any work. He referred her
to physical therapy and told her to continue her medication. In a December 7, 2006 CA-17 form,
Dr. Pearson was informed limited duty was available; however, he advised that appellant was
unable to perform light duty.
Appellant began a course of physical therapy on
December 7, 2006.
In a December 15, 2006 report, Dr. Pearson noted that appellant had completed five
sessions of physical therapy and a marked overall improvement in her neck (75 percent better)
and in her lower back (60 percent better) since her last visit. Examination of the cervical and
thoracic spine revealed mild tenderness with no acute spasms. Active range of motion of the
cervical spine was almost completely full. The lumbar spine was noted to have right
paravertebral muscle tenderness with some slight spasm. Active range of motion had improved
considerably with a 25 percent reduction in all planes secondary to pain. Dr. Pearson diagnosed
improving cervical strain and improving thoracolumbar strain. He advised that appellant was
unable to perform any work December 15 through 17, 2006, but could begin limited duty on
December 18, 2006 with restrictions. Appellant returned to limited duty on December 18, 2006.
In a December 22, 2006 report, Dr. Pearson provided examination findings and assessed
resolving cervical and thoracolumbar strain. He discharged appellant from medical treatment
and physical therapy, but noted that she should continue with a home exercise program.
Dr. Pearson advised that she could return to regular duty, eight hours per day on December 26,
2006 and could return to unrestricted duty on January 15, 2007. In a CA-17 dated December 22,
2006, he reported that appellant could work a limited work shift of eight hours per day until
January 15, 2007.

2

The employing establishment’s inspection service conducted an investigation of
appellant’s activities following her December 5, 2006 injury. It provided evidence that appellant
was seen, and admitted to, driving herself from point to point, shopping, running personal
errands, playing with her dog and getting her hair done at a local beauty salon while she was off
work. Investigating agents conducted multiple surveillance operations, some of which included
video documentation, during the period December 6 through 26, 2006. On December 12, 2006
appellant was observed in her back yard “repeatedly walking, kneeling and turning all while
playing with a large breed canine.” She was also observed climbing approximately two to three
stairs. On December 13, 2006 appellant was observed entering and exiting the residence, while
traversing the stairs from the back yard. She was seen bending and crouching while playing with
her dog, and observed carrying multiple bags from a grocery store and opening her vehicles left
rear door without any apparent difficulty. Appellant was also observed entering a hair salon and
sitting in a chair getting her hair colored and cut.
Appellant was interviewed by the inspectors on January 4, 2007. She stated that she “did
all my normal things except come to work.” Those activities included going to therapy, taking
her children places, hair appointments, laundry and light house work, which she claimed “were
all OK with the doctor to do.” Appellant was aware that the employing establishment had
limited-duty assignments for claimants with documented disabilities or injuries. She confirmed
that she could have performed some type of limited-duty assignment from December 7, 2006,
but did not inform Dr. Pearson that she felt she could perform work. Appellant did not advise
supervisory personnel at the employing establishment of her current condition. She admitted to
calling local law enforcement authorities with regard to the federal law enforcement agents and
attempted to evade surveillance following a two-hour hair appointment by having an individual
pull her motor vehicle to the rear of the shopping facility and departing through the rear entrance.
Appellant maintained that she was following the instructions of Dr. Pearson.
On January 4, 2007 postal inspectors interviewed Dr. Pearson, who advised that appellant
did not tell him that the employing establishment had limited duty available. On December 7,
2006 he prescribed physical therapy for appellant and kept her off work because she was still
guarded in her movements, complained of discomfort and stated that she felt worse than she did
on the date of her injury. Dr. Pearson denied telling appellant that she could continue “normal”
activities with the exception of work. He advised that, when he restricts a patient, they were
restricted at both home and work. Dr. Pearson stated, “I wanted her to rest and stay on her meds
and I told her that.” He commented that appellant should not have been operating a motor
vehicle under the influence of her medication. Dr. Pearson would not have allowed appellant to
drive up to 20 miles at a time, power shop for two to three hours at a time or get her hair done for
a period of two to three hours during the period December 5 through 15, 2006. He noted that
appellant did not inform him that she was participating in such activities and did not consider
these activities normal for a person under a doctor’s care for a neck and back injury. After being
shown surveillance videotape footage of appellant from December 12, 2006, Dr. Pearson noted
that she engaged in activities which were inconsistent with the way she presented herself to him.
On January 4, 2007 Dr. Pearson completed a questionnaire provided by the employing
establishment. He stated that, “beginning approximately December 13, 2006,” it was “true” that
“after meeting with these agents and viewing the videotaped activities of [appellant], it appears
that [appellant] is physically capable of performing the duties of a mail carrier, such as limited

3

lifting, walking, operating a motor vehicle, standing and sitting.” Dr. Pearson responded “false”
to the next question which stated “It also appears that [appellant] may have misrepresented her
symptoms and capabilities to me.” He stated that, “during the initial phase of treatment, I
expected [appellant] to rest, take her medication as directed and go to physical therapy. I would
not have recommended that she perform extended driving, shopping, or visits to the hairdresser.”
On September 12, 2007 the Office informed appellant that the employing establishment
controverted her claim for continuation of pay from December 6 to 26, 2006. It requested that
appellant provide a written explanation as to how she was able to continue performing her dayto-day activities but not work at any job. The Office also requested that she provide additional
medical evidence establishing that she was totally disabled from her federal employment from
December 6 to 26, 2006. A copy of the investigative report was provided to appellant.
On September 26, 2007 appellant maintained that Dr. Pearson told her not to work and
rest, take medication and attend physical therapy. She stated that “at no time did we discuss
whether I could or could not perform any essential life functions but only to continue to attend
therapy which would facilitate continued improvement of my condition.” Appellant contended
that the employing establishment never offered her limited duty or contacted Dr. Pearson. She
stated that she was in a great deal of pain from December 5 to 7, 2006. However, after the first
two physical therapy sessions, appellant had improved to the point where she could perform light
housework, feed her dog, pick up her children from school, do light grocery shopping and keep a
hairdresser’s appointment. She opined that those functions complied with Dr. Pearson’s
restrictions “at least with my limited conversation with him.”
By decision dated November 14, 2007, the Office denied appellant’s claim for
continuation of pay from December 6 through 25, 2006. It found that the medical evidence did
not support that she was totally disabled.
Appellant disagreed with the Office’s decision and a telephonic hearing was held before
an Office hearing representative on March 12, 2008. The issue was her entitlement to
continuation of pay from December 6 through 17, 2006, as she returned to limited-duty work on
December 18, 2006. After the hearing, appellant submitted excerpts from the employing
establishment’s Employee and Labor Relations Manual.
By decision dated May 29, 2008, the Office hearing representative affirmed the
November 14, 2007 decision, as modified, to find that appellant was not entitled to continuation
of pay from December 7 through 17, 2006.
LEGAL PRECEDENT
In order to establish entitlement to continuation of pay, an employee must establish, on
the basis of reliable, probative and substantial evidence, that she was disabled as a result of a
traumatic employment injury. As part of this burden, she must furnish medical evidence from a
qualified physician who, based on a complete and accurate history, concludes that the

4

employee’s disability for specific periods was causally related to such injury.1 As used in the
Federal Employees’ Compensation Act, the term disability means incapacity because of an
injury in employment to earn wages the employee was receiving at the time of the injury.2 In
other words, if an employee is unable to perform the required duties of the job in which she was
employed when injured, the employee is disabled.3
The Office procedures under Chapter 2.807.7(c) further state that “[w]here the agency
has advised that it is willing to accommodate the employee’s work limitations, the employee
must so advise the attending physician and ask him or her to specify the limitations imposed by
the injury … [and] the employee must provide the agency with a copy of the physician’s
response.”4
ANALYSIS
The Office accepted that on December 5, 2006 appellant sustained sprains of the lumbar
thoracic and cervical spine. Appellant claimed continuation of pay. The Office found that she
was not entitled to continuation of pay from December 7 through 17, 20065 as she did not submit
medical evidence establishing that she was disabled for this period.
The Board finds that appellant did not submit medical evidence establishing that she was
disabled from December 7 through 17, 2006. In a December 7, 2006 report, Dr. Pearson advised
that appellant reported no improvement and that her back pain seemed somewhat worse. He
referred her to physical therapy, told her to continue her medications and stated that she could
not perform any work. In a December 7, 2006 CA-17 form, Dr. Pearson advised that appellant
was unable to perform light duty. On December 15, 2006 he noted that appellant’s back strains
were improving following physical therapy. Dr. Pearson released her to perform limited duty as
of December 18, 2006 with restrictions.
However, Dr. Pearson was presented with evidence of appellant’s activities during the
period December 7 through 15, 2006. This included driving up to 20 miles at a time, shopping
for two to three hours and getting her hair done for two to three hours. Dr. Pearson did not
consider such activities normal for a person under a doctor’s care for a neck and back injury. In
a January 4, 2007 interview with the employing establishment inspectors, he stated that “during
the initial phase of treatment, I expected [appellant] to rest, take her medication as directed and
go to physical therapy. I would not have recommended that she perform extended driving,
1

Carol A. Dixon, 43 ECAB 1065 (1992); Virginia Mary Dunkle, 34 ECAB 1310 (1983). See Carol A. Lyles, 57
ECAB 265 (2005); 20 C.F.R. § 10.205(a) (to be eligible for continuation of pay, a person must: (1) have a traumatic
injury which is job related and the cause of the disability, and/or the cause of lost time due to the need for medical
examination and treatment; (2) file Form CA-1 within 30 days of the date of the injury; and (3) begin losing time
from work due to the traumatic injury within 45 days of the injury).
2

Marvin T. Schwartz, 48 ECAB 521 (1997).

3

Id.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Payments, Chapter
2.807.7(c) (March 2004).
5

Appellant returned to limited-duty work December 18, 2006.

5

shopping, or visits to the hairdresser.” Dr. Pearson was not ever aware that appellant was
participating in such activities. He also denied telling appellant that she could continue “normal”
activities with the exception of work. After viewing a surveillance videotape of appellant from
December 12, 2006, Dr. Pearson agreed that, based on the way appellant presented herself on
examination, she should not have been able to perform the activities depicted on the surveillance
footage. He further indicated that “beginning approximately December 13, 2006,” appellant
appeared to be physically capable of performing the duties of a mail carrier, such as limited
lifting, walking, operating a motor vehicle, standing, and sitting.”
While Dr. Pearson had held appellant off work with orders to rest, she was seen and
acknowledged going shopping, running errands, getting her hair done, and playing with her pet
while she was off work. Appellant indicated in a January 4, 2007 interview with postal
inspectors that, while she was aware the employing establishment provided limited duty to
assignments to injured employees she did not inform Dr. Pearson. She provided the Form
CA-17 duty status report to Dr. Pearson, which clearly indicated that limited duty was available.
Appellant had a responsibility to advise Dr. Pearson of the activities in which she was engaging
and let the physician accurately determine her work status.6 She failed to advise Dr. Pearson that
she felt capable of performing limited duty as of December 7, 2006 or that she had been
performing what she considered to be normal activities despite his instructions for her to rest.
Appellant had the responsibility to ask Dr. Pearson to provide work restrictions, which she failed
to do.
Appellant did not submit sufficient medical evidence based on an accurate factual
background establishing that she was totally disabled from December 7 through 17, 2006.
Therefore, the Office properly found that she was not entitled to continuation of pay from
December 7 through 17, 2006.
CONCLUSION
The Board finds that appellant is not entitled to continuation of pay for the period
December 7 through 17, 2006.

6

See 20 C.F.R. § 10.210(e).

6

ORDER
IT IS HEREBY ORDERED THAT the May 29, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

